Citation Nr: 1645108	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety and depression.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Clarification of Issues on Appeal

Entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the evidence of record in light of the Court's holding in Rice, the Board has amended the issues on appeal to include a derivative claim of entitlement to TDIU as reflected above.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD is manifested by severe symptomatology throughout the appeal period resulting in considerable occupational and social impairment with deficiencies in work, family 
relationships, judgment and mood; total occupational and social impairment is not demonstrated.

2. The Veteran's PTSD precludes him from obtaining and maintaining gainful employment.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but not greater, for PTSD have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating and obtaining records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purpose of evaluating the Veteran's PTSD, as it a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and functional impairment.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned 50 percent evaluation, which was continued by the September 2011 rating decision on appeal.  See generally 38 C.F.R. § 4.130 Diagnostic Code 9413.  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that references in the rating schedule to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) has been replaced with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, these changes are not intended to apply to claims that were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the instant appeal was certified to the Board in March 2013, the Board will consider the nomenclature contained within the DSM-IV.  Significantly, the DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

As noted above, the Veteran's PTSD has been assigned an evaluation of 50 percent throughout the appeal period.  After reviewing the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran more nearly meets the criteria for an evaluation of 70 percent throughout the period.

Turning to the record, at a September 2011 VA examination, the Veteran was diagnosed with PTSD and associated depression due to an inability to appropriately interact in meaningful relationships or pleasurable activity.  He reported being married and staying mostly to himself, as he does not like crowds, and spending his day taking his wife to work and finding things around the house to take care of.  Symptomatology included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances in motivation and mood, and difficulty in adapting to stressful circumstances and establishing and maintaining effective work and social relationships.  Finally, the Veteran was avoiding establishing relationships outside of his family, misperceiving others' intentions and being persistently defensive.  A GAF score of 55 was assigned, representing moderate symptomatology.

Significantly, VA treatment records indicate a persistent anxious mood with varying levels of anger and other trauma-related symptoms, with GAF scores generally ranging between 45 and 50, representing serious symptomatology and impairment on social and occupational functioning.  See, e.g., August 2012 VA Mental Health Note.  Finally, in a November 2011 statement, the Veteran's treating VA psychologist noted the Veteran rarely leaves his home and is unable to function effectively in employment and interpersonal situations, due to both severe anxiety associated with his PTSD and the daily depressive symptoms.

Based on such evidence, the Board finds that the record demonstrates the Veteran's PTSD with anxiety and depression results in occupational and social impairment with deficiencies in work, family relationships, judgment and mood throughout the appeal period, thereby warranting a 70 percent evaluation.  The Board recognizes that, the Veteran does not experience all of the symptomatology associated by the General rating formula with a 70 percent evaluation.  However, as noted above, the Veteran's PTSD results in considerable occupational and social impairment.  Thus, resolving all doubt in favor of the Veteran, the Board determines that the overall disability picture more closely approximates that contemplated by a 70 percent evaluation.  See generally Mauerhan, 16 Vet. App. 436.

However, there is no evidence of hallucinations or delusions, impairment of thought processes or inability to maintain minimal personal hygiene, symptoms contemplated by a 100 percent evaluation.  Id. Such symptomatology is explicitly denied or otherwise determined nonexistent in the September 2011 VA examination report.  Furthermore, while the Veteran's disability results in isolation and difficulty establishing effective relationships, the preponderance of the evidence does not indicate the Veteran's PTSD results in total occupational and social impairment and, therefore, a 100 percent evaluation is not warranted.

II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  The Veteran's only service-connected disability is PTSD with anxiety and depression.  As discussed above, the Board has awarded a 70 percent evaluation for this disability throughout the appeal period.  The Veteran is therefore eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).

The Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  Significantly, the Veteran submitted a June 2009 statement from his former employer terminating his employment, noting he had shown blatant disrespect to his supervisors, managers, and fellow employees, including the continuous use of profanity.  He was noted to speak in a manner that is demeaning, offending, and inappropriate for the workplace, resulting in numerous complaints.  In addition, in his November 2011 statement, the Veteran's treating VA psychologist opined that, in his professional opinion, from a mental health standpoint, the Veteran is no longer capable of participating in gainful employment due to service-connected severe, chronic PTSD .

In finding in favor of the Veteran, the Board has considered the September 2011 VA examination of record which indicates the Veteran's disability results in only reduced reliability and productivity.  However, "[a] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As such, with the evidence at least in equipoise, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.
ORDER

An evaluation of 70 percent is granted throughout the appeal period for PTSD with anxiety and depression.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


